Exhibit 10.2

TERM NOTE


$45,000,000.00    Spokane, Washington
June 20, 2013


FOR VALUE RECEIVED, the undersigned RED LION HOTELS CORPORATION (“Borrower”)
promises to pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”)
at its office at 601 West First Avenue, Suite 900, Spokane, Washington 99201, or
at such other place as the holder hereof may designate, in lawful money of the
United States of America and in immediately available funds, the principal sum
of Forty-five Million Dollars ($45,000,000.00), or so much thereof as may be
advanced and be outstanding, with interest thereon as set forth herein.


This Note is executed in renewal, amendment and restatement of, but not in
novation, extinguishment, discharge or satisfaction of the note dated September
12, 2011, in the original principal amount of $30,000,000.00 made by the
Borrower and payable to the order of the Bank (as such note has been amended,
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Prior Note”). All amounts outstanding under the Prior Note as of
the date hereof, if any, are due and payable in accordance with the terms of
this Note.




DEFINITIONS:


As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:


(a)    "Business Day" means any day except a Saturday, Sunday or any other day
on which commercial banks in Washington are authorized or required by law to
close.


(b)    "Fixed Rate Term" means a period of one, three or six months, as
designated by Borrower, during which the entire outstanding principal balance of
this Note bears interest determined in relation to LIBOR, with the understanding
that (i) the initial Fixed Rate Term shall commence on the date this Note is
disbursed, (ii) each successive Fixed Rate Term shall commence automatically,
and without notice to or consent from Borrower, on the first Business Day
following the date on which the immediately preceding Fixed Rate Term matures,
and (iii) if, on the first Business Day of the last Fixed Rate Term applicable
hereto the remaining term of this Note is less than one (1) month, said Fixed
Rate Term shall be in effect only until the scheduled maturity date hereof. If
any Fixed Rate Term would end on a day which is not a Business Day, then such
Fixed Rate Term shall be extended to the next succeeding Business Day.


(c)    "LIBOR" means the rate per annum (rounded upward, if necessary, to the
nearest whole 1/16 of 1%) and determined pursuant to the following formula:


LIBOR =
Base LIBOR
 
 
100% - LIBOR Reserve Percentage
 






--------------------------------------------------------------------------------



(i)    "Base LIBOR" means the rate per annum for United States dollar deposits
quoted by Bank as the Inter-Bank Market Offered Rate, with the understanding
that such rate is quoted by Bank for the purpose of calculating effective rates
of interest for loans making reference thereto, on the first day of a Fixed Rate
Term for delivery of funds on said date for a period of time approximately equal
to the number of days in such Fixed Rate Term and in an amount approximately
equal to the principal amount to which such Fixed Rate Term applies. Borrower
understands and agrees that Bank may base its quotation of the Inter-Bank Market
Offered Rate upon such offers or other market indicators of the Inter-Bank
Market as Bank in its discretion deems appropriate including, but not limited
to, the rate offered for U.S. dollar deposits on the London Inter-Bank Market.


(ii)    "LIBOR Reserve Percentage" means the reserve percentage prescribed by
the Board of Governors of the Federal Reserve System (or any successor) for
"Eurocurrency Liabilities" (as defined in Regulation D of the Federal Reserve
Board, as amended), adjusted by Bank for expected changes in such reserve
percentage during the applicable Fixed Rate Term.


(d)    "Prime Rate" means at any time the rate of interest most recently
announced within Bank at its principal office as its Prime Rate, with the
understanding that the Prime Rate is one of Bank's base rates and serves as the
basis upon which effective rates of interest are calculated for those loans
making reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Bank may designate.


INTEREST:


(a)    Interest. The outstanding principal balance of this Note shall bear
interest (computed on the basis of a 360-day year, actual days elapsed) at a
fixed rate per annum determined by Bank to be three and one quarter percent
(3.25%) above LIBOR in effect on the first day of each Fixed Rate Term. With
respect to each Fixed Rate Term hereunder, Bank is hereby authorized to note the
date and interest rate applicable thereto and any payments made thereon on
Bank's books and records (either manually or by electronic entry) and/or on any
schedule attached to this Note, which notations shall be prima facie evidence of
the accuracy of the information noted. At the time this Note is disbursed and at
the end of each Fixed Rate Term, Borrower shall give Bank notice specifying the
length of the applicable Fixed Rate Term. Any such notice may be given by
telephone so long as (i) if requested by Bank, Borrower provides to Bank written
confirmation thereof not later than three (3) Business Days after such notice is
given, and (ii) such notice is given to Bank prior to 10:00 a.m. on the first
day of the Fixed Rate Term, or at a later time during any Business Day if Bank,
at its sole option but without obligation to do so, accepts Borrower's notice
and quotes a fixed rate to Borrower. If Borrower does not immediately accept a
fixed rate when quoted by Bank, the quoted rate shall expire and any subsequent
LIBOR request from Borrower shall be subject to a redetermination by Bank of the
applicable fixed rate. If Bank has not received such notice at the time
principal is disbursed hereunder or at the end of any Fixed Rate Term, Borrower
shall be deemed to have selected the shortest permitted Fixed Rate Term.


(b)    Taxes and Regulatory Costs. Borrower shall pay to Bank immediately upon
demand, in addition to any other amounts due or to become due hereunder, any and
all (i) withholdings, interest equalization taxes, stamp taxes or other taxes
(except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (ii) future,
supplemental, emergency or other changes in the LIBOR


--------------------------------------------------------------------------------



Reserve Percentage, assessment rates imposed by the Federal Deposit Insurance
Corporation, or similar requirements or costs imposed by any domestic or foreign
governmental authority or resulting from compliance by Bank with any request or
directive (whether or not having the force of law) from any central bank or
other governmental authority and related in any manner to LIBOR to the extent
they are not included in the calculation of LIBOR. In determining which of the
foregoing are attributable to any LIBOR option available to Borrower hereunder,
any reasonable allocation made by Bank among its operations shall be conclusive
and binding upon Borrower.


(c)    Payment of Interest. Interest accrued on this Note shall be due and
payable on the last day of each Fixed Rate Term, and if such Fixed Rate Term
extends over three (3) months, at the end of each three (3) month interval
during such Fixed Rate Term..


(d)    Default Interest. From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or at Bank's option upon the occurrence, and during
the continuance of an Event of Default, the outstanding principal balance of
this Note shall bear interest at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to four percent (4%) above
the rate of interest from time to time applicable to this Note.


REPAYMENT AND PREPAYMENT:


(a)    Repayment. Principal shall be payable on the last day of each fiscal
quarter in installments of Seven Hundred Fifty Thousand ($750,000.00) each,
commencing September 30, 2013, and continuing up to and including March 31,
2018, with a final installment consisting of all remaining unpaid principal due
and payable in full on June 30, 2018.


(b)    Prepayment. Borrower may prepay principal on any portion of this Note
upon three business days’ advance written notice and in the minimum amount of
One Million Dollars ($1,000,000) or a whole multiple of One Hundred Thousand
Dollars ($100,000) in excess thereof; provided however, that if the outstanding
principal balance of this Note is less than said amount, the minimum prepayment
amount shall be the entire outstanding principal balance hereof. In
consideration of Bank providing this prepayment option to Borrower, or if this
Note shall become due and payable at any time prior to the last day of any Fixed
Rate Term by acceleration or otherwise, Borrower shall pay to Bank immediately
upon demand a fee which is the sum of the discounted monthly differences for
each month from the month of prepayment through the month in which such Fixed
Rate Term matures, calculated as follows for each such month:


(i)    Determine the amount of interest which would have accrued each month on
the amount prepaid at the interest rate applicable to such amount had it
remained outstanding until the last day of the Fixed Rate Term applicable
thereto.


(ii)    Subtract from the amount determined in (i) above the amount of interest
which would have accrued for the same month on the amount prepaid for the
remaining term of such Fixed Rate Term at LIBOR in effect on the date of
prepayment for new loans made for such term and in a principal amount equal to
the amount prepaid.


--------------------------------------------------------------------------------





(iii)    If the result obtained in (ii) for any month is greater than zero,
discount that difference by LIBOR used in (ii) above.


Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to pay
any prepayment fee when due, the amount of such prepayment fee shall thereafter
bear interest until paid at a rate per annum two percent (2.00%) above the Prime
Rate in effect from time to time (computed on the basis of a 360-day year,
actual days elapsed).


(c)    Application of Payments. Each payment (including any prepayment) made on
this Note shall be credited first, to any interest then due and second, to the
outstanding principal balance hereof. Each payments (including any prepayment)
credited to principal shall be applied to the oldest Fixed Rate Term first.
Prepayments of principal shall not reduce or postpone regularly scheduled
quarterly principal payments.
 
EVENTS OF DEFAULT:


This Note is made pursuant to and is subject to the terms and conditions of that
certain Second Amended and Restated Credit Agreement between Borrower and Bank
dated as of June 20, 2013, as amended from time to time (the “Credit
Agreement”). Any default in the payment or performance of any obligation under
this Note, or any defined event of default under the Credit Agreement, shall
constitute an “Event of Default” under this Note.
    
MISCELLANEOUS:


(a)    Remedies. Upon the occurrence and during the continuance of any Event of
Default, the holder of this Note, at the holder's option, may declare all sums
of principal and interest outstanding hereunder to be immediately due and
payable without presentment, demand, notice of nonperformance, notice of
protest, protest or notice of dishonor, all of which are expressly waived by
Borrower. Borrower shall pay to the holder immediately upon demand the full
amount of all payments, advances, charges, costs and expenses, including
reasonable attorneys' fees (to include outside counsel fees and all allocated
costs of the holder's in-house counsel), expended or incurred by the holder in
connection with the enforcement of the holder's rights and/or the collection of
any amounts which become due to the holder under this Note, and the prosecution
or defense of any action in any way related to this Note, including without
limitation, any action for declaratory relief, whether incurred at the trial or
appellate level, in an arbitration proceeding or otherwise, and including any of
the foregoing incurred in connection with any bankruptcy proceeding (including
without limitation, any adversary proceeding, contested matter or motion brought
by Bank or any other person) relating to Borrower or any other person or entity.


(b)    Obligations Joint and Several. Should more than one person or entity sign
this Note as a Borrower, the obligations of each such Borrower shall be joint
and several.




--------------------------------------------------------------------------------



(c)    Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Washington.


--------------------------------------------------------------------------------





ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.


IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.


RED LION HOTELS CORPORATION




By: /s/ Julie Shiflett    
Name: Julie Shiflett
Title: Executive Vice President


--------------------------------------------------------------------------------



ADDENDUM TO PROMISSORY NOTE
(LIBOR PRICING AND AMORTIZATION ADJUSTMENTS)


THIS ADDENDUM is attached to and made a part of that certain promissory note
executed by RED LION HOTELS CORPORATION (“Borrower”) and payable to WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Bank”), or order, dated as of June 20, 2013, in the
principal amount of Forty-five Million Dollars ($45,000,000.00) (the “Note”).


The following provisions are hereby incorporated into the Note to reflect the
interest rate and amortization adjustments agreed to by Bank and Borrower:


INTEREST RATE ADJUSTMENTS:


(a)    Initial LIBOR Margin. The initial LIBOR margin applicable to the Note
shall be as set forth in the “Interest” paragraph of the Note.


(b)    LIBOR Rate Adjustments. Bank shall adjust the LIBOR margin (“Applicable
LIBOR Margin”) used to determine the rate of interest on an annual basis,
commencing with the calendar year ending December 31, 2014 (such year and each
calendar year thereafter, an “Applicable Year”), if required to reflect a change
in Borrower’s Senior Leverage Ratio as of the last day of the Applicable Year in
accordance with the following grid:


Senior Leverage Ratio
Applicable LIBOR Margin
Greater than or equal to 3.00 to 1.00
3.25%
Less than 3.00 to 1.00 but greater than or equal to 2.50 to 1.00
3.00%
Less than 2.50 to 1.00
2.75%



Each such adjustment in the Applicable LIBOR Margin shall be effective on the
first day of April of the year immediately following the Applicable Year based
on Borrower’s financial statements and Compliance Certificate (as defined in the
Credit Agreement) prepared for the Applicable Year and delivered in accordance
with the requirements set forth in Section 4.3(a) of the Credit Agreement.
Notwithstanding the foregoing, in the event that the financial statements or
Compliance Certificate prepared for an Applicable Year and delivered pursuant to
Section 4.3(a) of the Credit Agreement are shown to be inaccurate (regardless of
whether (i) the Credit Agreement is in effect, or (ii) any Obligations (as
defined in the Credit Agreement) are outstanding when such inaccuracy is
discovered or such financial statements or Compliance Certificate are
delivered), and such inaccuracy, if corrected, would have led to the application
of a higher Applicable LIBOR Margin for any period (an “Applicable Period”) than
the Applicable LIBOR Margin applied for such Applicable Period, then (A) the
Borrower shall immediately deliver to the Bank a corrected Compliance
Certificate for such Applicable Year, (B) the Applicable LIBOR Margin for such
Applicable Period shall be determined as if the Senior Leverage Ratio reflected
in the corrected Compliance Certificate were applicable for such Applicable
Period, and (C) the Borrower shall immediately and retroactively be obligated to
pay


--------------------------------------------------------------------------------



to the Bank the accrued additional interest owing as a result of such increased
Applicable LIBOR Margin for such Applicable Period. If Borrower fails to deliver
a Compliance Certificate for an Applicable Year, together with accompanying
financial statements, by the deadline specified in Section 4.3(a) of the Credit
Agreement, then, in addition to any other remedy provided for in the Credit
Agreement, the Applicable LIBOR Margin shall be 3.25% following such deadline
until the first day of the first calendar month following the delivery of the
Compliance Certificate and financial statements for the Applicable Year,
whereupon the Applicable LIBOR Margin shall be that shown in the foregoing grid
for the Senior Leverage Ratio of Borrower reflected in the Compliance
Certificate. Nothing in this paragraph shall limit the rights of the Bank with
respect to Section 6.2 of the Credit Agreement, nor any of its other rights
under the Note. The Borrower’s obligations under this paragraph shall survive
the termination of the Credit Agreement and the repayment of all Obligations
hereunder.


AMORTIZATION ADJUSTMENTS:


At any time that a payment on the Note in an amount greater than One Million
Dollars ($1,000,000.00) is made as required by Section 4.19 of the Credit
Agreement, the quarterly principal payments that subparagraph (a) of the
“Repayment and Prepayment” paragraph of the Note requires to thereafter be made
on the last day of each fiscal quarter up to and including March 31, 2018, shall
be reduced to an amount equal to the quotient determined by dividing (i) the
unpaid principal balance of the Note following the payment under Section 4.19 of
the Credit Agreement, by (ii) the sum of (A) the number of quarterly payments
thereafter required to be made under said subparagraph (a) up to and including
June 30, 2018, plus (B) forty (40). Each such reduction shall apply
notwithstanding the last sentence of subparagraph (c) of the “Repayment and
Prepayment” paragraph of the Note.


IN WITNESS WHEREOF, this Addendum has been executed as of the same date as the
Note.


RED LION HOTELS CORPORATION




By: /s/ Julie Shiflett    
Name: Julie Shiflett
Title: Executive Vice President






